        Case 1:20-cv-04296-MKV Document 21 Filed 12/11/20 Page 1 of 12


                                                                     USDC SDNY
UNITED STATES DISTRICT COURT                                         DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                        ELECTRONICALLY FILED
                                                                     DOC #:
                                                                     DATE FILED: 12/11/2020
ACE AMERICAN INSURANCE COMPANY,

                              Plaintiff,                 Case No. 1:20-cv-4296-MKV
               -against-                                 STIPULATED PROTECTIVE
                                                         ORDER
SPRAIN ASSOCIATES, LLC,

                              Defendant.


MARY KAY VYSKOCIL, United States District Judge.

       This matter having come before the Court by stipulation of plaintiff, ACE American

Insurance Company and defendant, Sprain Associates, LLC, (individually “Party” and

collectively “Parties”) for the entry of a protective order pursuant to Fed. R. Civ. P. 26(c),

limiting the review, copying, dissemination and filing of confidential and/or proprietary

documents and information to be produced by either party and their respective counsel or by any

non-party in the course of discovery in this matter to the extent set forth below; and the parties,

by, between and among their respective counsel, having stipulated and agreed to the terms set

forth herein, and good cause having been shown;

       IT IS hereby ORDERED that:
       1.      This Stipulation is being entered into to facilitate the production, exchange and

discovery of documents and information that the Parties and, as appropriate, non-parties, agree

merit confidential treatment (hereinafter the “Documents” or “Testimony”).

                Confidential Information shall be designated as such by the Producing Party in

one or more of the following ways: (1) information set forth in an answer to an interrogatory or

response to a request for admission may be so designated by including the word

“CONFIDENTIAL” in the answer or response; (2) information contained in any document may

be so designated by marking the words “CONFIDENTIAL” on the document or any copy of it
         Case 1:20-cv-04296-MKV Document 21 Filed 12/11/20 Page 2 of 12




delivered to the opposing party or its counsel or by giving written notice to opposing counsel,

describing the document specifically; and/or (3) information set forth in natively produced

electronic documents and other non-imaged media by noting such designation in any

accompanying slip sheet and in the load file provided with the electronic production. Any such

designation shall subject the Confidential Information to this Confidentiality Order without any

further act on the part of the Producing Party.

       2.      As used herein:

               (a)     “Confidential Information” shall mean all Documents and Testimony, and

all information contained therein, and other information designated as confidential, if such

Documents or Testimony contain trade secrets, proprietary business information, competitively

sensitive information or other information the disclosure of which would, in the good faith

judgment of the Party or, as appropriate, non-party designating the material as confidential, be

detrimental to the conduct of that Party’s or non-party’s business or the business of any of that

Party’s or non-party’s customers or clients.

               (b)     “Producing Party” shall mean the parties to this action and any non-parties

producing “Confidential Information” in connection with depositions, document production or

otherwise, or the Party or non-party asserting the confidentiality privilege, as the case may be.

               (c)     “Receiving Party” shall mean the Parties to this action and/or any non-

party receiving “Confidential Information” in connection with depositions, document production,

subpoenas or otherwise.

       3.      The Receiving Party may, at any time, notify the Producing Party that the

Receiving Party does not concur in the designation of a document or other material as

Confidential Information. If the Producing Party does not agree to declassify such document or

material within seven (7) days of the written request, the Receiving Party may move before the

                                                  2
         Case 1:20-cv-04296-MKV Document 21 Filed 12/11/20 Page 3 of 12




Court for an order declassifying those documents or materials. If no such motion is filed, such

documents or materials shall continue to be treated as Confidential Information. If such motion

is filed, the documents or other materials shall be deemed Confidential Information unless and

until the Court rules otherwise. Notwithstanding anything herein to the contrary, the Producing

Party bears the burden of establishing the propriety of its designation of documents or

information as Confidential Information.

       4.      Except with the prior written consent of the Producing Party or by Order of the

Court, Confidential Information shall not be furnished, shown or disclosed to any person or

entity except to:

               (a)     personnel of the Parties who have been advised of their obligations

hereunder;

               (b)     counsel for the Parties to this action and their associated attorneys,

paralegals and other professional and non-professional personnel (including support staff and

outside copying services) who are directly assisting such counsel in the preparation of this action

for trial or other proceeding herein, are under the supervision or control of such counsel, and who

have been advised by such counsel of their obligations hereunder;

               (c)     expert witnesses or consultants retained by the Parties or their counsel to

furnish technical or expert services in connection with this action or to give testimony with

respect to the subject matter of this action at the trial of this action or other proceeding herein;

provided, however, that such Confidential Information is furnished, shown or disclosed in

accordance with paragraph 6 hereof;

               (d)     the Court and court personnel;




                                                 3
            Case 1:20-cv-04296-MKV Document 21 Filed 12/11/20 Page 4 of 12




                  (e)    an officer before whom a deposition is taken, including stenographic

reporters, videographers, and any necessary secretarial, clerical or other personnel of such

officer;

                  (f)    trial and deposition witnesses, if furnished, shown or disclosed in

accordance with paragraphs 9 and 10, respectively, hereof;

                  (g)    the Parties’ claims administrators, reinsurers, intermediaries, accountants,

auditors and retrocessionaires;

                  (h)    any governmental, regulatory, or administrative agency who may seek

review of Confidential Information from any Party;

                  (i)    any entity or person to whom any Party, by law, is required to make such

disclosure; and

                  (j)    any other person agreed to by the Producing Party.

           5.     Confidential Information shall be utilized by the Receiving Party and its counsel

only for purposes of this litigation and for no other purposes.

           6.     Before any disclosure of Confidential Information is made to an expert witness or

consultant pursuant to paragraph 4(c) hereof, counsel for the Receiving Party making such

disclosure shall provide to the expert witness or consultant a copy of this Stipulation and obtain

the expert’s or consultant’s written agreement, in the form of Exhibit A attached hereto, to

comply with and be bound by its terms. Counsel for the Receiving Party obtaining the certificate

shall supply a copy to counsel for the other Parties at the time designated for expert disclosure,

except that any certificate signed by an expert or consultant who is not expected to be called as a

witness at trial is not required to be supplied.

           7.     All depositions shall presumptively be treated as Confidential Information and

subject to this Stipulation during the deposition and for a period of thirty (30) days after a

                                                   4
         Case 1:20-cv-04296-MKV Document 21 Filed 12/11/20 Page 5 of 12




transcript of said deposition is received by counsel for each of the Parties. At the end of such

thirty day period, the deposition shall no longer be deemed “Confidential” unless either party so

specifically designates it as “Confidential” during the thirty (30) day time period set forth above.

       8.      Should the need arise for any Party or, as appropriate, non-party, to disclose

Confidential Information during any hearing or trial before the Court, including through

argument or the presentation of evidence, such Party or, as appropriate, non-party may do so

only after taking such steps as the Court, upon motion of the Producing Party, shall deem

necessary to preserve the confidentiality of such Confidential Information.

       9.      This Stipulation shall not preclude counsel for any Party from using during any

deposition in this action any Documents or Testimony which has been designated as

“Confidential Information” under the terms hereof. Any deposition witness who is given access

to Confidential Information shall, prior thereto, be provided with a copy of this Stipulation and

shall execute a written agreement, in the form of Exhibit A attached hereto, to comply with and

be bound by its terms. Counsel for the Party obtaining the certificate shall supply a copy to

counsel for the other Parties and, as appropriate, a non-party that is a Producing Party. In the

event that, upon being presented with a copy of the Stipulation, a witness refuses to execute the

agreement to be bound by this Stipulation, the Court shall, upon application, enter an order

directing the witness’s compliance with the Stipulation.

       10.     A Party may designate as Confidential Information subject to this Stipulation any

document, information, or deposition testimony produced or given by any non- party to this case,

or any portion thereof. In the case of Documents produced by a non-party, designation shall be

made by notifying all counsel in writing of those documents which are to be stamped and treated

as such at any time up to thirty (30) days after actual receipt of copies of those documents by

counsel for the Party asserting the confidentiality privilege. In the case of deposition Testimony,

                                                 5
         Case 1:20-cv-04296-MKV Document 21 Filed 12/11/20 Page 6 of 12




designation shall be made by notifying all counsel in writing of those portions which are to be

stamped or otherwise treated as such at any time up to thirty (30) days after the transcript is

received by counsel for the Party (or, as appropriate, non-party) asserting the confidentiality.

Prior to the expiration of such thirty (30) day period (or until a designation is made by counsel, if

such a designation is made in a shorter period of time), all such Documents and Testimony shall

be treated as Confidential Information. Once the thirty (30) day period has expired, no party will

be permitted to designate such Documents and Testimony as Confidential without an Order from

the Court permitting same for good cause shown.

       11.     (a)     A Party or, as appropriate, non-party, who seeks to file with the Court

(i) any deposition transcripts, exhibits, answers to interrogatories, or other documents which

have previously been designated as comprising or containing Confidential Information, or

(ii) any pleading, brief or memorandum which reproduces, paraphrases or discloses Confidential

Information shall file the document, pleading, brief, or memorandum on the ECF system in

redacted form until the Court renders a decision on any motion to seal (the “Redacted Filing”). If

the Producing Party fails to move to seal within seven (7) days of the Redacted Filing, the Party

(or, as appropriate, non-party) making the filing shall take steps to replace the Redacted Filing

with its corresponding unredacted version.

               (b)     In the event that the Party’s (or, as appropriate, non-party’s) filing

includes Confidential Information produced by a Producing Party that is a non-party, the filing

Party shall so notify that Producing Party within twenty four (24) hours after the Redacted Filing

by providing the Producing Party with a copy of the Redacted Filing as well as a version of the

filing with the relevant Producing Party’s Confidential Information unredacted.

               (c)     If the Producing Party makes a timely motion to seal, and the motion is

granted, the filing Party (or, as appropriate, non-party) shall ensure that all documents (or, if

                                                 6
         Case 1:20-cv-04296-MKV Document 21 Filed 12/11/20 Page 7 of 12




directed by the court, portions of documents) that are the subject of the order to seal are filed in

accordance with the procedures that govern the filing of sealed documents on the ECF system. If

the Producing Party’s timely motion to seal is denied, then the Party (or, as appropriate, non-

party) making the filing shall take steps to replace the Redacted Filing with its corresponding

unredacted version.

               (d)     Any Party filing a Redacted Filing in accordance with the procedure set

forth in this paragraph 11 shall, contemporaneously with or prior to making the Redacted Filing,

provide the other Parties and the Court with a complete and unredacted version of the filing.

               (e)     All pleadings, briefs or memoranda which reproduce or disclose any

materials which have previously been designated by a party as comprising or containing

Confidential Information shall identify such documents by the production number ascribed to

them at the time of production.

        12.    Any person receiving Confidential Information shall not reveal or discuss such

 information to or with any person not entitled to receive such information under the terms

 hereof and shall use reasonable measures to store and maintain the Confidential Information

 so as to prevent unauthorized disclosure.

       13.     Any document or information that may contain Confidential Information that has

been inadvertently produced without identification as to its “confidential” nature as provided in

paragraphs 1 and/or 10 of this Stipulation, may be so designated by the party asserting the

confidentiality privilege by written notice to the undersigned counsel for the Receiving Party

identifying the document or information as “confidential” within seven (7) business days

following the discovery that the document or information has been produced without such

designation.



                                                 7
         Case 1:20-cv-04296-MKV Document 21 Filed 12/11/20 Page 8 of 12




       14.     Extracts and summaries of Confidential Information shall also be treated as

confidential in accordance with the provisions of this Stipulation.

       15.     The production or disclosure of Confidential Information shall in no way

constitute a waiver of each Producing Party’s right to object to the production or disclosure of

other information in this action or in any other action. Nothing in this Stipulation shall operate

as an admission by any Party or non-party that any particular document or information is, or is

not, confidential. Failure to challenge a Confidential Information designation shall not preclude

a subsequent challenge thereto.

       16.     This Stipulation is entered into without prejudice to the right of any Party or non-

party to seek relief from, or modification of, this Stipulation or any provisions thereof by

properly noticed motion to the Court or to challenge any designation of confidentiality as

inappropriate under the Federal Rules of Civil Procedure or other applicable law.

       17.     This Stipulation shall continue to be binding after the conclusion of this litigation

except that there shall be no restriction on documents that are used as exhibits in Court (unless

such exhibits were filed under seal); and (b) that a Receiving Party may seek the written

permission of the Producing Party or further order of the Court with respect to dissolution or

modification of the Stipulation. The provisions of this Stipulation shall, absent prior written

consent of the parties, continue to be binding after the conclusion of this action.

       18.     Nothing herein shall be deemed to waive any privilege recognized by law or shall

be deemed an admission as to the admissibility in evidence of any facts or documents revealed in

the course of disclosure.

       19.     In connection with their review of electronically stored information and hard copy

documents for production (the “Documents Reviewed”) the Parties agree as follows:




                                                  8
           Case 1:20-cv-04296-MKV Document 21 Filed 12/11/20 Page 9 of 12




                (a)     to implement and adhere to reasonable procedures to ensure Documents

Reviewed that are protected from disclosure pursuant to Fed. R. Civ. P. 26 (“Protected

Information”) are identified and withheld from production;

                (b)     if Protected Information is inadvertently produced, the Producing Party

shall take reasonable steps to correct the error, including a request to the Receiving Party for its

return;

                (c)     upon request by the Producing Party for the return of Protected

Information inadvertently produced the Receiving Party shall promptly return the Protected

Information and destroy all copies thereof.

          20.   Within sixty (60) days after the final termination of this litigation by settlement or

exhaustion of all appeals, and the conclusion of all related proceedings, all Confidential

Information produced or designated and all reproductions thereof shall be returned to the

Producing Party upon the written request thereof or, at the Receiving Party’s option, shall be

destroyed or maintained in accordance with the Receiving Party’s document retention policies.

In the event that any Receiving Party chooses to destroy physical objects and documents, such

Party shall certify in writing within sixty (60) days of the final termination of this litigation that it

has undertaken its best efforts to destroy such physical objects and documents, and that such

physical objects and documents have been destroyed to the best of its knowledge.

Notwithstanding anything to the contrary, counsel of record for the Parties may retain documents

constituting work product, pleadings, motion papers, discovery responses, deposition transcripts

and deposition and trial exhibits. This Stipulation shall not be interpreted in a manner that would

violate any applicable rules of professional conduct. Nothing in this Stipulation shall prohibit or

interfere with the ability of counsel for any Receiving Party, or of experts specially retained for

this case, to represent any individual, corporation or other entity adverse to any Party or non-

                                                   9
        Case 1:20-cv-04296-MKV Document 21 Filed 12/11/20 Page 10 of 12




party or their affiliate(s) in connection with any other matter.

       21.     If a Receiving Party is called upon to produce Confidential Information in order

to comply with a court order, subpoena, or other direction by a court, administrative agency, or

legislative body, the Receiving Party from which the Confidential Information is sought shall

(a) give written notice by overnight mail and either email or facsimile to the counsel for the

Producing Party within five (5) business days of receipt of such order, subpoena, or direction,

and (b) give the Producing Party five (5) business days to object to the production of such

Confidential Information, if the Producing Party so desires. Notwithstanding the foregoing,

nothing in this paragraph shall be construed as requiring any party to this Stipulation to subject

itself to any penalties for noncompliance with any court order, subpoena, or other direction by a

court, administrative agency, or legislative body.

       22.     This Stipulation may be changed by further order of this Court and is without

prejudice to the rights of a Party to move for relief from any of its provisions, or to seek or agree

to different or additional protection for any particular material or information.

       23.     This Stipulation may be signed in counterparts, which, when fully executed, shall

constitute a single original, and electronic signatures shall be deemed original signatures.

Dated: December 11, 2020

SO ORDERED

                                 12/11/2020
__________________________________
The Honorable Mary Kay Vyskocil
   United States District Judge
This Stipulation and Order has been consented to by all counsel of record as follows:




                                                 10
        Case 1:20-cv-04296-MKV Document 21 Filed 12/11/20 Page 11 of 12




WEG AND MYERS, P.C.              CLYDE & CO. US LLP

By:    s/ Joshua L. Mallin       By:    s/ Kevin Haas
      Joshua L. Mallin                 Kevin Haas
      Dennis D'Antonio                 Marianne May
                                       Luke Barlow
Federal Plaza
52 Duane Street, 2nd Floor
                                 The Chrysler Building
Tel. (212) 227-4210
                                 405 Lexington Avenue
ddantonio@wegandmyers.com
                                 New York, New York, 10174
jmallin@wegandmyers.com
                                 Tel. (212) 710-3900
                                 Kevin.Haas@clydeco.us
                                 Marianne.May@clydeco.us
Attorneys for Defendant Sprain   Luke.Barlow@clydeco.us
Associates, LLC
                                 Attorneys for Plaintiff ACE American Insurance
                                 Company




                                         11
         Case 1:20-cv-04296-MKV Document 21 Filed 12/11/20 Page 12 of 12




                                                EXHIBIT “A”

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


ACE AMERICAN INSURANCE COMPANY,

                                   Plaintiff,             Case No. 1:20-cv-4296-MKV
                -against-                                 AGREEMENT WITH RESPECT
                                                          TO CONFIDENTIAL MATERIAL
SPRAIN ASSOCIATES, LLC,

                                   Defendant.


         I,                 , state that:

         1.     My address is                                             .

         2.     My present occupation or job description is                               .

         3.     I have received a copy of the Stipulation for the Production and Exchange of

Confidential Information (the “Stipulation”) entered in the above-entitled action on               .

         4.     I have carefully read and understand the provisions of the Stipulation.

         5.     I will comply with all of the provisions of the Stipulation.

         6.     I will hold in confidence, will not disclose to anyone not qualified under the

Stipulation, and will use only for purposes of this action, any Confidential Information that is

disclosed to me.

         7.     I will return all Confidential Information that comes into my possession, and

documents or things that I have prepared relating thereto, to counsel for the party by whom I am

employed or retained, or to counsel from whom I received the Confidential Information

         8.     I hereby submit to the jurisdiction of this court for the purpose of enforcement of

the Stipulation in this action.

Dated:
